Citation Nr: 0808721	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral eye 
disorders, to include decreased visual acuity, right eye 
cataracts and macular degeneration, claimed as secondary to 
in-service Atabrine medication for service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of December 2004.  This 
matter was originally on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago Illinois.  

In December 2004, the veteran filed a motion to advance his 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).  The Board granted that motion in 
December 2004.

A review of the claims file reveals that the veteran filed a 
claim for "drusen on the retinas of both eyes" in November 
1990.  There is, however, no evidence that the RO issued a 
rating decision on that claim and if so, whether the veteran 
had been notified of this decision and apprised of his 
appellate rights as required by VA regulations.  38 C.F.R. 
§ 19.25 (2007).  Therefore, the Board will consider this 
claim as an original claim for service connection rather than 
a claim to reopen a previously disallowed claim.

In the December 2004 remand, the Board also remanded the 
veteran's claim of entitlement to service connection for skin 
cancer.  On remand, the agency of original jurisdiction (AOJ) 
granted service connection for that disability in a rating 
decision dated in June 2006.  That claim is no longer before 
the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's bilateral eye disorders, to include decreased 
visual acuity, right eye cataracts and macular degeneration, 
to the veteran's active duty service or to the medications he 
took for service-connected malaria.


CONCLUSION OF LAW

Decreased visual acuity, right eye cataracts and macular 
degeneration were not incurred or aggravated during active 
service, nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The veteran was provided with notice 
in correspondences dated in May 2004, February 2005, and June 
2006.  In the May 2004 correspondence, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.

In response to the Board's remand of December 2004, the 
Appeals Management Center provided additional notice to the 
veteran in correspondence dated in February 2005.  This 
letter was similar to the May 2004 notice, except that the 
AMC also included the requirements for establishing service 
connection as secondary to a service-connected disability.  
In the June 2006 correspondence, the AMC informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  Together, these documents constitute sufficient 
notice under the VCAA.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
After issuance of the February 2005 correspondence, the 
veteran was given opportunity to submit additional evidence 
before the AMC reconsidered the claim and issued a 
supplemental statement of the case (SSOC), dated in June 
2006.  By doing so, the AMC remedied the timing error of the 
February 2005 notice.

Although the AOJ did not reconsider the case after providing 
notice of the disability and effective date elements of a 
service connection claim, the Board finds no prejudice as a 
result.  For reasons discussed more fully below, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection.  Thus, no 
disability rating or effective date will be assigned and that 
the veteran was not provided with notice of these elements 
prior to the initial AOJ adjudication of the claim has 
resulted in no prejudice.  Moreover, the veteran responded to 
the June 2006 notice with a letter of his own, dated in 
August 2006.  In that letter, the veteran informed VA why he 
felt he was entitled to service connection; the veteran did 
not notify VA of the existence of any additional relevant 
records.  Remanding for further development would not likely 
lead to the submission of additional pertinent evidence and 
would serve no purpose.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  VA has obtained the veteran's service 
medical records; VA Medical Center (VAMC) treatment records 
from Madison, Seattle, Minneapolis, and Fargo; and all 
private medical records that the veteran requested.  The 
veteran was also provided with a VA eye examination, a report 
of which has been associated with the claims file.  The Board 
has reviewed this report and finds that it complies with the 
Board's remand request.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

Evidence and Analysis

The veteran has claimed in various statements submitted 
throughout the course of this appeal that drugs such as 
Atabrine and quinine that he took for his service-connected 
malaria caused his eye conditions, including decreased visual 
acuity, right eye cataracts and macular degeneration.  (See, 
e.g. veteran's statements dated in May 2002, December 2002, 
August 2003, June 2004, and August 2006).  In his August 2006 
statement, the veteran alleged that when in service, he was 
administered a large amount of antimalarial drugs and that in 
his opinion, these drugs damaged nerves and blood vessels of 
his retina.

The veteran's representative also submitted statements in 
support of the veteran's claim.  In a letter dated in May 
2004, the veteran's representative alleged that the use of 
antimalarial medication could cause visual disturbances.  The 
representative included with this letter medical literature 
pertaining to the relationship between certain antimalarial 
drugs and visual disturbances.

Service connection may also be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

The Board has reviewed all of the medical evidence in light 
of the veteran's assertions, but finds that this evidence 
does not support a grant of service connection on either a 
direct or a secondary basis.  The medical evidence pertaining 
to the veteran's claimed conditions is extensive and includes 
records from Dr. S.B., Dr. C.M., Dr. S.L., Dr. S.A., Dr. 
R.R., Dr. H.C., and Dr. J.B.; and VAMCs in Madison, 
Minneapolis, Seattle, and Fargo.  The medical evidence also 
includes VA eye examination reports, dated in January 1991 
and March 2006.

The presence of a current eye disability is well established.  
The numerous medical records in the claims file date as early 
as February 1985 and reflect continuous treatment for various 
chronic eye conditions.  The evidence also shows that the 
veteran was granted service connection for malaria in April 
1946.  The pertinent issue here is whether there is a medical 
nexus between either the service-connected malaria or 
treatment received for it and the veteran's current eye 
conditions.  

The earliest medical evidence in the claims file pertaining 
to an eye disorder is a letter from Dr. S.B., dated in 
February 1985, in which the doctor referenced the veteran's 
astigmatism.  The doctor provided no other information 
pertaining to the history of the veteran's eye disorders or 
possible etiologies.  The medical evidence also included a VA 
eye examination report, dated in January 1991.  In that 
report, Dr. J.A. diagnosed bilateral macular degeneration, 
cataract right eye, and pseudophakia left eye.  Although 
specifically asked to do so, the doctor did not provide an 
opinion regarding a link between the veteran's eye disorders 
and any drugs he took for service-connected malaria.  These 
documents contain no information relevant to determining the 
etiology of the veteran's claimed conditions and do not 
support his claim.  

A few references to the history of the eye conditions are 
found in a letter from Dr. C.M., dated in November 2003.  In 
that letter, the doctor noted that the veteran had a "long 
history" of macular degeneration and gradually decreasing 
vision in both eyes over the last six to seven years.  Dr. 
C.M. also noted the veteran's reported history of taking 
Atabrine during service.  After discussing ophthalmologic 
examination findings, Dr. C.M. reported that his impression 
was that the veteran had age-related macular degeneration, 
exudative on the right and non-exudative on the left.  

This letter does not support the veteran's claim.  Although 
the doctor referenced the veteran's history of taking 
Atabrine in service, he provided no statements regarding the 
likelihood of a link between the veteran's use of that drug 
and his current conditions.  This letter is not sufficient 
evidence of a medical nexus between the veteran's malaria 
treatment and instead, tends to weigh against the veteran's 
claim because the doctor suggested the veteran's conditions 
were age-related.  

The most probative evidence concerning the issue on appeal is 
the VA examination report, dated in March 2006.  In that 
report, the VA examiner discussed the veteran's pertinent 
medical history and confirmed he had reviewed the veteran's 
claims file.  The veteran reported to the VA examiner that he 
took Atabrine for one and a half years as prophylaxis for 
malaria while serving in New Guinea in 1943 and 1944.  
Despite the preventative measures, the veteran developed 
malaria and needed to take high doses of quinine for 
treatment.  The veteran also reported that he began 
experiencing progressive vision loss in the early 1950's and 
that at that time, an optometrist told him he had retinal 
"drusen." 

Regarding the link between Atabrine and quinine with macular 
degenerative changes generally, the VA examiner stated that 
more recent forms of antimalarial drugs that long ago 
replaced Atabrine and quinine had a rare, but sometimes 
devastating form of macular degenerative changes.  This was 
not a recognized risk with Atabrine and quinine according to 
the VA examiner.  

Regarding a link between the veteran's cataracts that had 
previously required surgery and his malaria or his usage of 
Atabrine and quinine, the VA examiner concluded there was no 
relationship.  The VA examiner explained that the retinal 
changes detected on examination were typical of advanced 
exudative age-related macular degeneration in the right eye 
and non-exudative age-related macular degeneration in the 
left eye.  The VA examiner explained that the veteran's 
disease picture was relatively common in comparison to the 
rarity of antimalarial drug retinopathy.  The VA examiner 
described the report of retinopathy associated with this drug 
to be "exceedingly rare."  The VA examiner acknowledged 
that ocular side effects were common with Atabrine, but noted 
that they were seldom of clinical significance and almost all 
were reversible.

The VA examiner also acknowledged that it was tempting to 
implicate the drugs' roles in the veteran's visual loss 
because of the relatively young age of onset of visual drusen 
and the known association of other antimalarial drugs with 
retinopathy.  The supporting evidence in this case, however, 
did not support that the malarial prophylaxis or treatment 
was "at least as likely as not" in causing the veteran's 
macular degeneration and its accompanying visual loss, 
according to the doctor.  

The Board finds the March 2006 VA examination report to be 
highly probative on the issue on appeal because in it, the 
doctor indicated that he had reviewed the veteran's claims 
file, thoroughly discussed medical history and current 
objective examination findings, and provided rationale for 
his opinion.  The Board has thoroughly reviewed all of the 
other medical evidence, to include VAMC outpatient clinic 
notes and the private medical records, but finds no 
statements from any doctor relating the veteran's current eye 
conditions and the service-connected malaria or treatment for 
it.  As there is no evidence contradicting the VA examination 
report, it is controlling.  

The Board has considered the veteran's lay statements 
regarding the etiology of his eye disorders, but declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In light of the foregoing discussion, the Board concludes 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for bilateral eye disorders, to include 
decreased visual acuity, right eye cataracts and macular 
degeneration, including as secondary to in-service Atabrine 
medication for service-connected malaria is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


